—In an action, inter alia, to recover damages for conversion and intentional interference with contract and/or prospective business relations, plaintiff appeals from a judgment of the County Court, Rockland County (Meehan, J.), entered July 10, 1984, which granted the motion of defendants Norman Frivoll, Odd Frivoll, and F. M. Frivoll Construction Corp. for judgment in their favor as a matter of law at the close of the plaintiff’s case.
*591Judgment affirmed, with costs.
Plaintiff has not appealed from the judgment in this action in favor of defendants Chester and Frances Roth, which expressly held that no contract existed between plaintiff and the Roths. Plaintiff’s cause of action against respondents for intentional interference with the same alleged contract is therefore barred by collateral estoppel (see, Israel v Wood Dolson Co., 1 NY2d 116). In any event, plaintiff’s evidence, viewed in the light most favorable to plaintiff, fails to establish the necessary elements of either intentional interference with contract or intentional interference with prospective business relations (see, Burns Jackson Miller Summit & Spitzer v Lindner, 88 AD2d 50, affd 59 NY2d 314; Guardian Life Corp. v Parker Hardware Mfg. Corp., 50 NY2d 183). The same conclusion holds with respect to plaintiff’s cause of action against respondents for conversion. Therefore, all the causes of action against respondents were properly dismissed. Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.